Exhibit 10.4

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made as of [___], 2013, by and among
Paulson Capital Corp., an Oregon corporation (“Paulson”) and Sichenzia Ross
Friedman Ference LLP, with an address at 61 Broadway, New York, New York 10006
(the “Escrow Agent”). Capitalized terms used but not defined herein shall have
the meanings set forth in that certain form of Subscription Agreement, annexed
hereto as Schedule I, as amended or supplemented from time-to-time, including
all attachments, schedules and exhibits thereto (the “Subscription Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, Paulson desires to sell (the “Offering”) up to $5,250,000 of units (the
“Units”). It is contemplated that each Unit shall be sold for $5,250,000 (the
“Funds”) and shall consist of those securities as described in the Subscription
Agreement;

 

WHEREAS, as a condition to the delivery of the Securities to Subscriber(s) and
of the Funds to Paulson, on and following Closing, the securities underlying the
Units and the proceeds from the sale of Units shall be delivered to the Escrow
Agent to be held until such time as Paulson Shareholder Approval is obtained and
if not obtained on or prior to 90 days from the date hereof, unless extended
(the “Termination Date”), the Funds and the Securities shall be returned to the
Subscriber(s), and Paulson, respectively; and

 

WHEREAS, Paulson desires to establish an escrow account with the Escrow Agent
into which it shall instruct the Subscriber(s) to deposit and wire funds for the
payment of money made payable to the order of “Sichenzia Ross Friedman Ference
LLP, as Escrow Agent for Paulson Capital Corp.”, and Escrow Agent is willing to
accept checks, other instruments and wires for the payment of money in
accordance with the terms hereinafter set forth and Paulson shall instruct the
Transfer Agent to so deliver the Securities to the Escrow Agent, subject to the
terms and conditions of this Agreement; and

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

TERMS OF THE ESCROW

 

 

1.1           The parties hereby agree to establish an escrow account (the
“Escrow Account”) with the Escrow Agent whereby the Escrow Agent shall hold the
collected funds deposited into the Escrow Account and the Securities
(collectively, the “Escrow Funds”).

 

1.2           Upon the Escrow Agent’s receipt of the Funds from the
Subscriber(s) for the Closing, the Escrow Agent shall telephonically advise
Paulson, or its designated attorney or agent, of the amount of funds it has
received into the Escrow Account and Paulson shall issue the Securities in the
name of the Subscriber(s) and deposit the Securities with the Escrow Agent to be
held in accordance with the terms of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.3           Wire transfers to the Escrow Agent shall be made as follows:

 

Citibank

153 East 53rd Street

23rd Floor

New York, NY 10022

 

A/C of Sichenzia Ross Friedman Ference LLP

A/C#:       4974921703

ABA#:      021000089

SWIFT Code: CITIUS33

Reference: PAULSON CAPITAL CORP.

 

1.4          The Escrow Agent shall, upon receipt of (1) written instructions in
a form and substance satisfactory to the Escrow Agent from Paulson and
Subscriber(s) prior to the Termination Date certifying as follows: “Shareholder
approval has been received by Paulson for delivery of the Securities and the
Funds in accordance with the Escrow Agreement dated as of ____, 2013, Paulson
has not received any notice of delisting of its securities by the NASDAQ Stock
Market (“NASDAQ”) or any other notification by the NASDAQ that it is otherwise
not in compliance with its rules and regulations, the application for the
Listing of Additional Securities covering the securities underlying the Units
has been approved by NASDAQ and all other conditions to delivery have been
satisfied”, (2) a certificate of existence of Paulson in the state of Oregon
certified by the Secretary of State of the State of Oregon dated within two (2)
business days of the date the Escrow Funds are released from the Escrow Account
and (3) a certificate from Paulson signed by an officer of the Company
certifying that, as of the date the Escrow Funds are released from the Escrow
Account, the representations and warranties contained in Section 4 of the
Subscription Agreement and on Schedule II attached hereto are true and accurate
in all respects, which such certificate shall be signed and acknowledged by each
of the Subscribers, pay the Escrow Funds in accordance with such written
instructions, such payment or payments to be made by wire transfer within one
(1) business day of receipt of such written instructions.

 

1.5           Paulson may reject or cancel any subscription in the Offering in
whole or in part but only if Shareholder Approval has not been received by the
Termination Date, as may be extended. If payment for any such rejected or
canceled subscription has been delivered to the Escrow Agent, Paulson will
inform the Escrow Agent of the rejection or cancellation, and the Escrow Agent
upon receiving such notice shall promptly return such funds to said
Subscriber(s), but in no event prior to those funds becoming collected and
available for withdrawal, and return the Securities to Paulson. If Paulson fails
to provide the certification required by Paragraph 1.4 hereof by the Termination
Date, the Escrow Agent shall promptly return the Funds to the Subscriber(s) and
the Securities to Paulson, provided, however, the returned Funds shall be net of
the Escrow Agent fees in the amount of $10,000.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

MISCELLANEOUS

 

 

2.1           The Escrow Agent shall be entitled to compensation for its
services as Escrow Agent hereunder in the amount of $10,000, which compensation
shall be paid from the Escrowed Funds at the first closing of the Offering or,
if the Offering is not consummated or Paulson fails to provide the certification
required by Paragraph 1.4 hereof by the Termination Date, the Escrow Agent shall
deduct $10,000 from the Funds and return the remaining Funds to the
Subscriber(s) pursuant to the terms herein. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent’s
services as contemplated by this Agreement; provided, however, that in the event
that the conditions for the disbursement of funds under this Agreement are not
fulfilled, or the Escrow Agent renders any service not contemplated in this
Agreement, or there is any assignment of interest in the subject matter of this
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or the Escrow Agent is made a party to any litigation
pertaining to this Agreement or the subject matter hereof, then the Escrow Agent
shall be compensated for such extraordinary services and reimbursed for all
costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event by Paulson and
Subscriber(s), who shall be jointly and severally obligated therefore. If any
amount due to the Escrow Agent hereunder is not paid within thirty (30) days of
the date due, the Escrow Agent in its sole discretion may charge interest on
such amount up to the highest rate permitted by applicable law.

 

2.2           No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

2.3           Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:30 p.m. (Eastern
Time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Business Day or later than 5:30 p.m. (Eastern Time) on any
Business Day, (c) the 2nd Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. As used herein,
“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

2.4           This Escrow Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.

 

2.5           This Escrow Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Escrow
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.6           Whenever required by the context of this Escrow Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Escrow Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.

 

2.7           The parties hereto expressly agree that this Escrow Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of New York. Any action to enforce, arising out of,
or relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.

 

2.8           The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the parties hereto.

 

2.9           The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct.

 

2.10         The Escrow Agent is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

2.11         The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Subscription Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.

 

2.12         The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation. Escrow Agent may employ attorneys of Sichenzia Ross Friedman
Ference, LLP, for such purpose..

 

2.13         The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to Paulson
and the Subscriber(s). In the event of any such resignation, Paulson and the
Subscriber(s) shall appoint a successor escrow agent and the Escrow Agent shall
deliver to such successor escrow agent any Escrow Funds held by the Escrow
Agent.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.14         If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

2.15         It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
(if any) or the Escrow Funds held by the Escrow Agent hereunder, the Escrow
Agent is authorized and directed in the Escrow Agent’s sole discretion (i) to
retain in the Escrow Agent’s possession without liability to anyone all or any
part of said documents or the Escrow Funds until such disputes shall have been
settled either by mutual written agreement of the parties concerned by a final
order, decree or judgment or a court of competent jurisdiction after the time
for appeal has expired and no appeal has been perfected, but the Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings or
(ii) to deliver the Escrow Funds and any other property and documents held by
the Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore.

 

2.16        Paulson and the Subscriber(s) (together with and on behalf of their
respective affiliates) agree jointly and severally to indemnify and hold
harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Subscription
Agreement, the related transaction documents, and any and all matters concerning
Paulson relating to such Subscriber(s) or affiliates, other than any such claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of the Escrow
Agent.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.

 

 

PAULSON CAPITAL CORP.

By:

  Name: Title:  

ESCROW AGENT:

SICHENZIA ROSS FRIEDMAN FERENCE LLP

By:

Name: Title:

AGREED AND ACCEPTED:

SUBSCRIBER:

By:

Name: Title:

 

 

 
 

--------------------------------------------------------------------------------

 

 

 SCHEDULE I

 

SUBSCRIPTION AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE II

 

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF PAULSON CAPITAL CORP.

 

(Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Subscription Agreement)

 

Litigation

 

There is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, other Governmental Entity,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries.  No
director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation.  Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or officer of the Company or any of its
Subsidiaries.  The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act.

 

Employee Relations

 

Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company believes
that its and its Subsidiaries’ relations with their respective employees are
good.  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

Environmental Laws

 

The Company and its Subsidiaries (i) are in compliance with all Environmental
Laws (as defined below), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

Tax Status

 

The Company and each of its Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company and
its Subsidiaries know of no basis for any such claim.  The Company is not
operated in such a manner as to qualify as a passive foreign investment company,
as defined in Section 1297 of the U.S. Internal Revenue Code of 1986, as
amended.

 

 
 

--------------------------------------------------------------------------------

 

 

Foreign Corrupt Practices

 

Neither the Company nor any of its Subsidiaries nor any director, officer,
agent, employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

Illegal or Unauthorized Payments; Political Contributions

 

Neither the Company nor any of its Subsidiaries nor, to the best of the
Company’s knowledge (after reasonable inquiry of its officers and directors),
any of the officers, directors, employees, agents or other representatives of
the Company or any of its Subsidiaries or any other business entity or
enterprise with which the Company or any Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

Money Laundering

 

The Company and its Subsidiaries are in compliance with, and have not previously
violated, the USA Patriot Act of 2001 and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations, including, but not limited to, the
laws, regulations and Executive Orders and sanctions programs administered by
the U.S. Office of Foreign Assets Control, including, but not limited, to (i)
Executive Order 13224 of September 23, 2001 entitled, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31
CFR, Subtitle B, Chapter V.

 

Management

 

During the past five year period, no current officer or director or, to the
knowledge of the Company, no former officer or director or current ten percent
(10%) or greater stockholder of the Company or any of its Subsidiaries has been
the subject of:

 

(i)             a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)            a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)          any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

 
 

--------------------------------------------------------------------------------

 

 

 

(1)            Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)            Engaging in any type of business practice; or

 

(3)            Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;

 

(iv)          any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than 60 days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)           a finding by a court of competent jurisdiction in a civil action
or by the SEC or other authority to have violated any securities law, regulation
or decree and the judgment in such civil action or finding by the SEC or any
other authority has not been subsequently reversed, suspended or vacated; or

 

(vi)          a finding by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

Public Utility Holding Act

 

None of the Company nor any of its Subsidiaries is a “holding company,” or an
“affiliate” of a “holding company,” as such terms are defined in the Public
Utility Holding Act of 2005.

 

Federal Power Act

 

None of the Company nor any of its Subsidiaries is subject to regulation as a
“public utility” under the Federal Power Act, as amended.

 

Indebtedness and Other Contracts

 

Neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: 
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

No Undisclosed Events, Liabilities, Developments or Circumstances

 

No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, (ii) could have a material adverse effect
on any Buyer’s investment hereunder or (iii) could have a Material Adverse
Effect.

 

For purposes of this Schedule II, the following capitalized terms shall have the
following meanings:

 

“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 

“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents. 

 

“Principal Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or the OTC Bulletin Board (or
any successors to any of the foregoing).